Title: To Thomas Jefferson from William Jarvis, 25 November 1804
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lisbon 25th. Novr. 1804
                  
                  By the Ship Cato, Captn James Snow for New York, I have shipped a Pipe of Arruda Wine for you, to the address of David Gelston Esquire, agreeable to what I had the honor to inform you the 14th Inst by the Richmond, Catn Hathaway for Philadelphia. It is double cased & marked TJ. I have taken much pains to have it of the best; and if I can trust to the taste of some persons who have tried it & of my own, I esteem it is good wine of the kind as Lisbon produces. In hopes to prevent every kind of fraud I had two sample bottles filled on board in presence of the Captain & Mate, before it was cased; which also go directed to Mr Gelston & have requested him to compare the pipe with one and to send the other on to Washington. The Corks of both are sealed with the initials of my name. Should the wine meet your approbation Sir, it will give me very great pleasure. In compliance with your wishes I shall draw for the amount when the Bill is handed me. 
                  With the most perfect 
                     Veneration I have the honor to be Sir Your most obedient & most H’ble servt.
                  
                     William Jarvis 
                     
                  
               